Beck, Ch. J.
The plaintiff urges the following objections to the judgment of the court upon the demurrer.
1. equitable advancement ‘ money. I. It is insisted that defendant, Mary Stucker, had no claim or lien upon the lands, and, therefore, cannot enforce her claim against the purchase-money secured by the obligation of Yoder. The fact that she holds no lien or claim against the lands may be conceded, yet the conclusion arrived at by plaintiff by no means follows.
lie instituted his suit to set aside her claim to the land. The obligation he accepted from Yoder for the payment of the money is conditioned upon the validity of that claim. Now, while we may concede that she holds no lien upon the land, yet, if it be found that she did in fact advance for plaintiff money which he has not repaid, and which he now owes her, equity will order him to pay it. *179As tbe plaintiff brought the defendants, together with this particular fund secured by the obligation of Yoder, into a court of chancery, it will assume jurisdiction over the parties and the fund, and see that full justice is done, by requiring payment to defendant Mary out of the fund that has thus been brought within the limits of its power. Such a disposition of the fund will do complete justice between the parties to the suit;- and as there are intervening rights of other parties, no one setting up liens or claims to the fund, there can be no objection to granting such relief to defendant.
2. iottaht: contracts of. II. It is insisted that the payment made by defendant Mary, or guardian of plaintiff, was done officiously, and that ^ n0^ shown that she ever made a settlement with the probate court of her accounts as guardian, nor that her action in the premises has been approved by the proper authority. The sufficient answer to this objection is found in the averment of the petition that the purchase of the lands was made by her under the direction of the county judge, and the further averment that it was understood by plaintiff and the county judge that the amount she advanced for plaintiff should be repaid her by him. This sufficiently sets up an agreement of plaintiff to pay defendant the amount she advanced. This agreement, even though made during his minority, being for the repayment of money of which he has had and retains the benefit, and not having been disaffirmed within a reasonable time after he attained his majority, is binding in law (Rev., § 254); certainly it will be enforced by a court of equity.
III. It .is insisted that defendant’s claim is barred by the statute of limitations. The answer of .defendant shows that the land was purchased for plain tiff-in 1864, but the money advanced by her for the land was actually paid two years later. Plaintiff’s liability accrued at the time of the payment of the money by defendant. This suit was *180commenced in January, 1870. It was therefore instituted before the statute had run its full time against the claim.
The judgment of the district court must be
Affirmed.